DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites the limitation "the following equation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, 
Regarding claim 5, claim 5 recites the limitation "the following equation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, claim 6 recites the limitation "the Vickers hardness test" in line .  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, claim 8 recites the limitation "the DC 4-terminal method" in line .  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 3, 4 and 7, claims 3, 4, and 7 are rejected for their incorporation of the above due to their dependence on claim 1.

Further regarding claims 2, 5, 6 and 8, claims 2, 5, 6 and 8 are further rejected for their incorporation of the above due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Talonen (US 2017/0268076 A1).

Regarding claim 1, Talonen teaches an austenitic stainless steel comprising by weight ([0009]) as shown in the below table.  The compositional proportions disclosed by Talonen (shown in the Table below) overlap applicants claimed proportions, and overlaps the claimed relational expression (1) (for example, 1.5% Ni, 12.5% Cr, 20% Mn, 0.8% Si, 0.2% C and 0.4% N yields a value for expression (1) of 64.9, which meets the requirement of greater than or prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Talonen including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).
Table
Element
Cl. 1 (wt.%)
Talonen [0009] (wt. %)
C
0.07-0.2
0-0.4
N
0.15-0.4
0.05-0.5
Si
0.8-2
0-3
Mn
16-22
3-20
S
0 < S ≤ 0.01
Inevitable impurity*
Cr
12.5-20
10-30
Ni

0-4.5
Cu
1-3
0-3
Fe & inevitable impurities
Remainder


*As an inevitable impurity, sulfur considered to be present in amount within, or at least overlapping, applicant’s proposed claim proportions (which include 0%).

Regarding claim 2, Talonen teaches each limitation of claim 1, as discussed above.  The compositional proportions disclosed by Talonen (shown in the Table above) overlap applicants claimed proportions, and overlaps the claimed relational expression (2) (for example, for example, 1.5% Ni, 12.5% Cr, 20% Mn, 0.8% Si, 0.2% C and 0.4% N yields a value for expression (2) of 760.8 MPa, which meets the requirement of greater than or equal to 450 MPa).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select 

Regarding claims 3 and 4, Talonen teaches each limitation of claim 1, as discussed above.  Talonen does not specifically teach wherein a ferrite content measured by a ferritescope after 70% cold working is less than 0.1%, nor wherein a permeability measured by a magnetic permeability measuring device at room temperature is1.005 or less even at 70% cold working.  However, Talonen teaches a substantially identical austenitic stainless steel as that which the applicant claims and discloses as having this ferrite content and permeability.  Therefore, one would reasonably expect the stainless steel of Talonen to possess the claimed properties, absent an objective showing (see MPEP 2112).

Regarding claim 5, Talonen teaches each limitation of claim 1, as discussed above.  The compositional proportions disclosed by Talonen (shown in the Table above) overlap applicants claimed proportions, and overlaps the claimed relational expression (2) (for example, for example, 1.5% Ni, 12.5% Cr, 20% Mn, 0.8% Si, 0.2% C and 0.4% N yields a value for expression (3) of 41.5 mJ/m2, which meets the requirement of greater than or equal to 41 mJ/m2).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Talonen including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).

Regarding claims 6-8, Talonen teaches each limitation of claim 1, as discussed above.  Talonen does not specifically teach wherein a cold-rolled material hardness (Hv) value measured through the Vickers hardness test at room temperature is 215 or more, nor wherein a Cu+ Mn content in a region within 2nm of a passivation film as measured by Glow Discharge 2 is less than 10mΩcm2,However, Talonen teaches a substantially identical austenitic stainless steel as that which the applicant claims and discloses as having this hardness, Cu+Mn content and surface resistance.  Therefore, one would reasonably expect the stainless steel of Talonen to possess the claimed properties, absent an objective showing (see MPEP 2112).

Response to Arguments
Applicant’s specification amendment, filed January 2, with respect to specification have been fully considered and are persuasive.  The objection of November 01, has been withdrawn. 

Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive regarding the nickel content and the intent of applicant to control plastic organic martensite “without adding nickel”, this argument is not commensurate in scope with the claim limitations presently presented.  Applicant’s claims as presently recited do not exclude the inclusion of Nickel (“comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements” MPEP 2111.03 I), therefore applicant’s argument to the inclusion of nickel by Lin is not persuasive.  Applicant further alleges unexpected results to dissolution and moldability when nickel is added; however, these allegations are absent specific evidence, and as such there is no persuasive argument that any alleged difference in results are unexpected and unobvious and of both statistical and practical significance. (MPEP 716.02 (b)).
Applicant’s statements to the purposes of the steels of Lin and applicant are not persuasive as “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary  combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  

Applicant’s arguments to the individual examples of Lin have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections as unpatentable over Lin of November 1, 2021 have been withdrawn.  However, upon further search and consideration rejections have been made over Talonen, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784